OPINION -AG- THE PROVISIONS OF 19 O.S. 1977 Supp. 215.14 [19-215.14] DO NOT SUPERCEDE THE PROVISIONS OF 74 O.S. 1977 Supp. 902 [74-902](15) (C) REQUIRING OFFICERS, APPOINTEES OR EMPLOYEES OF DISTRICT ATTORNEYS TO BECOME MEMBERS OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM, IF SAID EMPLOYEE MEETS THE ELIGIBILITY REQUIREMENTS, BECAUSE THE LATER IS THE LAST EXPRESSION OF THE LEGISLATURE ON THE SUBJECT. (JEFFERY L. WEEKS)
FILENAME: m0003319 J. O. SPILLER OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM ATTORNEY GENERAL OF OKLAHOMA — OPINION NOVEMBER 1, 1978 JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA OPINION — AG — THE PROVISIONS OF 19 O.S. 1971 215.14 [19-215.14] DO NOT SUPERCEDE THE PROVISIONS OF 74 O.S. 1977 Supp., 902 [74-902](15)(C) REQUIRING OFFICERS, APPOINTEES OR EMPLOYEES OF DISTRICT ATTORNEYS TO BECOME MEMBERS OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM, IF SAID EMPLOYEE MEETS THE ELIGIBILITY REQUIREMENTS, BECAUSE THE LATER IS THE LAST EXPRESSION OF THE LEGISLATURE ON THE SUBJECT. CITE: OPINION NO. 68-248, ARTICLE V, SECTION 57 (JEFFERY L. WEEKS)